EXHIBIT 10.17
 
CHANGE IN CONTROL AGREEMENT BETWEEN
NORTH STATE BANK AND BRIAN HEDGES
 
THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into on
this 24th day of May, 2011 (the “Effective Date”) by and between North State
Bank (the “Bank”) and Brian Hedges (“Executive”).


WHEREAS, as of the Effective Date, Executive is employed by the Bank as a Senior
Vice President and Chief Credit Officer, and as of the date of the execution of
this Agreement is employed in such capacity;


WHEREAS, the Bank desires to retain the services of Executive; and


WHEREAS, the parties to this Agreement desire to establish mutually satisfactory
arrangements in the event there is a termination of services of Executive under
circumstances provided for hereinafter.


NOW, THEREFORE, for and in consideration of the premises and the following
covenants, the parties do hereby mutually agree:


1.           Definitions.  Capitalized terms used in this Agreement shall have
the following definitions:


 
(a)
“Base Salary” means the annualized salary paid to Executive by the Bank during
the last full month immediately preceding the Separation from Service Date.



 
(b)
“Bonuses” shall mean any and all incentive bonuses or discretionary bonuses
granted to Executive within the most current 12-month period during the term of
this Agreement.



 
(c)
“Cause” means (i) the breach of or negligent inattention to Executive’s duties
as Senior Vice President and Chief Credit Officer of the Bank; (ii) malfeasance
of office or disloyalty to the Bank; (iii) plea of guilty or no contest to
either a felony or an unlawful act involving fraud or moral turpitude; or (iv)
removal of Executive by federal or state regulators following a takeover of the
Bank by such regulators.



 
(d)
“Change in Control” means (A) the acquisition at any time by a “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) who or which are the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing more than 40% of the combined voting
power in the election of directors of the then outstanding securities of the
Bank or North State Bancorp (“Bancorp”) or any successor of the Bank or Bancorp,
unless the acquisition of securities resulting in such ownership by such person
or group had been approved by the Board of Directors of Bancorp (the “Board”);
(B) the termination of service of directors, for any reason other than death,
disability or retirement from the Board, during any period of two consecutive
years or less, of individuals who at the beginning of such period constituted a
majority of the Board, unless the election of or nomination for election of each
new director during such period was approved by a vote of at least a majority of
the directors still in office who were directors at the beginning of the period;
(C) approval by the shareholders of Bancorp or the Bank, respectively, of any
sale or disposition of substantially all of the assets or earning power of the
Bank or Bancorp; or (D) approval by the shareholders of Bancorp or the Bank of
any merger, consolidation, or statutory share exchange to which Bancorp or the
Bank, respectively, is a party as a result of which the persons who were
stockholders immediately prior to the effective date of the merger,
consolidation or share exchange shall have beneficial ownership of less than 50%
of the combined voting power in the election of directors of the surviving
corporation. Each determination concerning whether an event constitutes a Change
in Control shall be made in a consistent manner as to the particular event with
respect to all participants at the time of the event.



 
(e)
“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of Bancorp.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
“Retirement” shall mean the date that Executive reaches the age of 65 or the
date Executive retires in accordance with the Bank’s normal retirement
provisions of any retirement plans established for Executive.



 
(g)
“Separation from Service” shall mean a separation from service within the
meaning of Treasury Regulation § 1.409A-1(h) from the Bank.



 
(h)
“Separation from Service Date” shall mean the date on which Executive has a
Separation from Service.



 
(i)
“Total Compensation” shall mean Base Salary plus any Bonuses.



 
(j)
“Total and Permanent Disability” shall have occurred if Executive (i) has
established to the satisfaction of the Compensation Committee that he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than six months; and (ii) has satisfied any
requirement imposed by the Compensation Committee in regard to evidence of such
disability.



2.           Executive Duties.  In consideration of the Bank’s obligations under
this Agreement, Executive agrees to carry out his duties to the best of his
abilities, as may be assigned to him from time to time by the Bank.  Executive
further agrees to devote his full working time and energies to the business of
the Bank, provided such duties shall be consistent with his position as Senior
Vice President and Chief Credit Officer.


3.           Term of Agreement.  The term of this Agreement shall commence on
May 16, 2011 (the “Commencement Date”), and shall remain in full force for a
period of two years thereafter.  Thereafter, such term shall be automatically
renewed for an additional year on each anniversary of the Commencement Date and
shall continuously renew thereafter, unless the Bank provides Executive with 30
days’ advance written notice of non-renewal.  The parties hereto specifically
agree and acknowledge that nothing in this Agreement shall mean that Executive
is employed for any specific term and further that Executive is an employee
at-will.  If Executive’s employment with the Bank is terminated by the Bank or
if Executive resigns voluntarily, the Bank shall pay Executive any accrued Base
Salary through the Separation from Service Date.  Except for any accrued, unpaid
Base Salary and except as otherwise provided in Sections 4 and 7 hereof, the
Bank has no obligation to make any payment to Executive in connection with his
Separation from Service.


4.           Separation from Service due to Death, Disability or Retirement.  If
the Executive has a Separation from Service due to Executive’s death, Total and
Permanent Disability or Retirement, Executive (or Executive’s heirs or
beneficiaries in the event of Executive’s death), shall be entitled to receive
as soon as practicable after Separation from Service:


 
(a)
Payment of any accrued, unpaid Base Salary through the Separation from Service
Date; and

 
 

 
(b)
Payment of any life insurance, disability or other benefits, if any, for which
Executive is then eligible under the terms of the Bank’s employee retirement,
benefit and welfare plans; and, in the case of death or Total and Permanent
Disability, a right to immediately vest in 100% of all options to purchase
Common Stock of Bancorp that have been granted to Executive, to be exercised in
accordance with the terms of any grant documents.



5.           Separation from Service for Cause.  If Executive has a Separation
from Service for Cause or due to Executive’s resignation, Executive shall
receive only the payment of any accrued, unpaid Base Salary through the
Separation from Service Date.


6.           Separation from Service in Connection with a Change in Control.  If
Executive has a Separation from Service at any time within three years after a
Change in Control that occurs during the term of this Agreement under those
circumstances stated in subparagraph (a) or (b) below of this Section 6, and
only in such circumstances, provided that Executive executes and does not revoke
a general release of claims in the Bank’s favor in a form acceptable to the Bank
within 60 days of Separation from Service and provided that the Executive’s
right, if any, to revoke such release shall have expired at the end of such 60
day period, Executive shall be entitled to receive those payments and benefits
from the Bank as set forth in Section 7 herein.  The circumstances to which this
Section 6 applies are:
 
 
2

--------------------------------------------------------------------------------

 


 
(a)
Separation from Service by the Bank, unless Executive’s Separation from Service
is due to (i) Cause; (ii) Executive’s death or Total and Permanent Disability;
(iii) Executive’s Retirement; or (iv) Executive’s attainment of normal
Retirement as provided under any Bank retirement plan in effect immediately
preceding such date or the attainment; or



 
(b)
Executive’s voluntary Separation from Service following the occurrence of any of
the following events:



 
(i)
the reduction of Executive’s then-current Base Salary (including any deferred
portions thereof) or level of benefits or supplemental compensation; or



 
(ii)
the transfer of Executive to a location that is more than fifty (50) miles from
Executive’s current office location; or a material increase in the amount of out
of town business travel normally required of Executive in connection with his
employment.



7.           Change in Control Benefits.  If Executive has a Separation from
Service pursuant to Section 6 hereof, and Executive has satisfied the
requirements for executing a release of claims in the Bank’s favor in a form
acceptable to the Bank as described in Section 6, the Bank agrees to provide or
to cause to be provided to Executive the following rights and benefits
(collectively, the “Change in Control Benefits”):


 
(a)
Severance Payment.  Executive shall be entitled to receive payment from the Bank
in cash in a total amount equal to two (2) years of Total Compensation payable
in 24 (twenty-four) equal payments, beginning 60 days following the Separation
from Service Date, with the first payment being equal to two (2) of the
payments, and single payments continuing thereafter each month until Executive
has received in total the equivalent of two (2) years of Total Compensation.  In
the event of Executive’s death before the Bank can complete all required
payments under this Section 7(a), any remaining payments due Executive shall be
distributed to such beneficiary as Executive may from time to time designate in
writing to the Bank, and if no such beneficiary is named, such sums shall be
paid to Executive’s estate;



 
(b)
Vesting Schedules for Other Compensation.  Unless prohibited by law, if
Executive is entitled to receive any sums or awards pursuant to compensation
plans in effect during Executive’s employment with the Bank, any and all vesting
or maturity schedules or other rights conditioned upon the passage of time set
forth in such compensation plans shall (i) if such plans have a vesting schedule
of less than three years, then the vesting schedule shall immediately lapse and
Executive shall be fully vested in such plan; or (ii) if such plan has a vesting
schedule of more than three years, then the vesting schedule of such plan shall
immediately be deemed to have a vesting schedule of three years.  If any such
immediate lapse or three-year vesting schedule set out in this Paragraph 7(b)
causes any Bank compensation plan that is then a “qualified” plan under the
Internal Revenue Code to become non-qualified or causes any other materially
adverse consequences to the Bank or its other employees, then such immediate
lapse or three-year vesting schedule shall not occur.  In such event, the Bank
shall make such payments or otherwise provide comparable benefits or payments as
may be, in the opinion of a mutually acceptable qualified third party, necessary
to make the payments or benefits to Executive substantially equal to those to
which he would have been entitled if such immediate lapse of  three-year vesting
had occurred;



 
(c)
Health Insurance Benefits.  If Executive timely elects to continue his  health
insurance benefits under COBRA after the Separation from Service, for a period
of up to eighteen (18) months or such greater period as Executive is eligible
for continuation coverage under COBRA, the Bank will continue to pay an amount
equal to the employer portion of Executive’s insurance premiums such that
Executive’s coverage under such health insurance at the level in effect on the
Separation from Service Date, subject to Executive making payments thereunder
required of any employees of the Bank in comparable positions to Executive;
thereafter, the Bank will pay to Executive a monthly amount equal to the
employer’s portion of Executive’s the insurance premiums, as provided under the
first clause of this Section 7(c), through the second anniversary of the
Separation from Service; provided, however, that if Executive commences
employment with a new employer at any time during that two-year period and
receives comparable benefit coverage to that being provided by the Bank, then
Executive’s participation in the health insurance provided by the Bank shall
cease immediately upon the date Executive begins participation in his  new
employer’s plan(s) and the Bank shall be released from any further obligation
under this Paragraph 7(c);

 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
Other Insurance Benefits. For the two (2) year(s) after the Separation from
Service Date, the Bank shall continue Executive’s coverage under such life
insurance and accident and disability insurance plans at the level in effect for
the Executive on the Separation from Service Date, subject to Executive making
payments thereunder required of any employees in comparable positions to
Executive; provided, however, that if Executive commences employment with a new
employer during that two-year period and receives comparable benefit coverage to
that being provided by the Bank, then Executive’s participation in such benefit
plans of the Bank shall cease immediately upon the date Executive begins
participation in his  new employer’s plan(s).



However, payment of the Change of Control Benefits shall be subject to the
following restrictions and reductions:


 
(a)
If the Change of Control Benefits otherwise payable to Executive hereunder would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), such Payment shall be reduced to the
extent necessary to prevent imposition of such excise tax.



 
(b)
If the Change of Control Benefits provided to the Executive under this Agreement
in connection with his  Separation from Service are determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, and the Executive is a “specified employee” as defined
in Section 409A(2)(B)(i) of the Code, such Change of Control Benefits shall not
be paid before the day that is six (6) months plus one (1) day after the
Separation from Service Date (the “New Payment Date”).  The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the Separation from Service Date and the New Payment Date shall be paid
to the Executive in a lump sum on such New Payment Date.  Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.



8.           Nonexclusion.  The foregoing Change in Control Benefits are not
intended to exclude Executive’s participation in other benefit plans in which
Executive currently participates or which may become available to Executive, nor
to preclude Executive’s participation in any other compensation or benefit plans
that the Bank has in effect during Executive’s employment with the Bank.


9.           Tax Liability.  The Bank has and shall have no responsibility or
obligation for any income tax or other tax costs or liabilities incurred by
Executive as a result of or in connection with any, payments or payment
obligations by the Bank to Executive under this Agreement, and all such payments
and payment obligations shall be computed without regard to any tax effects to
Executive.


10.         No Duty to Mitigate.  Except as otherwise provided in Section 7(c),
the Bank’s promise to pay or cause to be paid to Executive pursuant to the
provisions of Section 7 are absolute and unconditional, and shall not be
affected by any duty by Executive to mitigate damages or by any other
circumstances, including, without limitation, any rights of set-off,
counterclaim, recoupment, defense, or other rights which the Bank may have
against Executive or others.


11.         Additional Actions and Documents.  Bank and Executive acknowledge
and agree that there may be significant legal issues or restrictions arising
under banking, securities, corporate or other laws that may affect the Bank’s
and Executive’s ability to comply with the terms of this Agreement (particularly
with respect to stock option and restricted stock award plans), but that have
not been determined as of the Effective Date.  Accordingly, Bank and Executive
agree to take or cause to be taken such further actions to execute, deliver, and
file or cause to be executed, delivered and file such further documents, and
will obtain such consents, as may be necessary or as may be reasonably requested
in order to fully effectuate the purposes, terms, and conditions of this
Agreement.


 
4

--------------------------------------------------------------------------------

 
 
12.         Miscellaneous.  This Agreement constitutes the entire Agreement
between the parties and supersedes all memoranda, discussions, correspondence
and agreements prior to the date of execution of this Agreement.  This Agreement
shall be binding on the heirs, executors, administrators, successors and assigns
of the parties.  This Agreement is to be governed by the laws of the state of
North Carolina. The state or federal courts sitting in Wake County, North
Carolina will have the exclusive power to adjudicate any disputes arising out of
this Agreement.  If any part of this Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity of this Agreement as a whole or other remaining parts
thereof.  This Agreement may not be modified or amended orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.


IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
as of the Effective Date.
 

 
NORTH STATE BANK:
 
           
BY:
/s/ Larry D. Barbour       Larry D. Barbour
President and Chief Executive Officer
            EXECUTIVE:               /s/ Brian Hedges      
Brian Hedges
 

 